Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al( US 20160291145) in view of Suzuki Koji(JP 5098675).
Regarding claim 1, Zeng teaches:
A radar apparatus, comprising (Target data from two radar sensors(0007))
a target detecting section that acquires information about the target on a basis of the transmission signal and the reception signal (Similarly, the radar sensors 32/34 provide their radar return data to the fusion system 12 (or to a dedicated radar tracking system, not separately shown), where the radar points are processed to detect, identify and track remote objects(0025))
the target detection section calculates relative velocities of a plurality of detected points on a same target (The radar sensors 32/34 onboard the host vehicle 10 detect a number of radar points, shown as circles 80, and the camera 20 detects a number of salient vision points, shown as squares 90. As indicated by the small arrows, the radar points will include Doppler radial velocity ({dot over (r)}) data, and the salient vision points will have an apparent motion flow across the image plane which correlates to lateral velocity(0034))
the target detection section determines a type of the target on a basis of spread of the relative velocities (The radar sensors 32/34 typically include Doppler capability, where radar returns not only indicate the location of an object point but also the radial velocity v of the point (0030), similarly, the radar sensors 32/34 provide their radar return data to the fusion system 12 (or to a dedicated radar tracking system, not separately shown), where the radar points are processed to detect, identify and track remote objects(0025))
Zeng fails to teach:
a transmitting section that transmits a transmission wave that is based on a transmission signal toward a target
a receiving section that receives a reflected wave generated when the transmission wave is reflected on the target, and generates a reception signal;
However, Koji teaches:
a transmitting section that transmits a transmission wave that is based on a transmission signal toward a target (The FM-CW system radiates a continuous wave (CW) that is frequency-modulated (FM) with a triangular wave(Par 2))
a receiving section that receives a reflected wave generated when the transmission wave is reflected on the target, and generates a reception signal; (determines the distance and relative velocity to the reflecting object due to the frequency displacement and phase displacement of the received wave(Par 2))
Zeng and Koji are considered analogous since they are both in the field of vehicles sensing, thus it would have been obvious to one of ordinary skill in the art to combine the teachings of Zeng with the teachings of Koji in order to have an active sensing system that utilizes radar in order to sense various points of an object and identify the object as such.
Regarding claim 5, Zeng teaches:
A target detection method of detecting a target using a radar apparatus (Target data from two radar sensors(0007))
and a third step of acquiring information about the target on a basis of the transmission signal and the reception signal, wherein in the third step (Similarly, the radar sensors 32/34 provide their radar return data to the fusion system 12 (or to a dedicated radar tracking system, not separately shown), where the radar points are processed to detect, identify and track remote objects(0025))
relative velocities of a plurality of detected points on a same target are calculated, and a type of the target is determined on a basis of spread of the relative velocities (The radar sensors 32/34 typically include Doppler capability, where radar returns not only indicate the location of an object point but also the radial velocity v of the point (0030), similarly, the radar sensors 32/34 provide their radar return data to the fusion system 12 (or to a dedicated radar tracking system, not separately shown), where the radar points are processed to detect, identify and track remote objects(0025))
Zeng fails to teach:
a first step of transmitting a transmission wave that is based on a transmission signal toward a target;
a second step of receiving a reflected wave generated when the transmission wave is reflected on the target, and generating a reception signal
However, Koji teaches:
a first step of transmitting a transmission wave that is based on a transmission signal toward a target; (The FM-CW system radiates a continuous wave (CW) that is frequency-modulated (FM) with a triangular wave(Par 2))
a second step of receiving a reflected wave generated when the transmission wave is reflected on the target, and generating a reception signal (and determines the distance and relative velocity to the reflecting object due to the frequency displacement and phase displacement of the received wave(Par 2))
Zeng and Koji are considered analogous since they are both in the field of vehicles sensing, thus it would have been obvious to one of ordinary skill in the art to combine the teachings of Zeng with the teachings of Koji in order to have an active sensing system that utilizes radar in order to sense various points of an object and identify the object as such.
Regarding claim 2, Zeng further teaches wherein the target detecting section determines the type of the target on a basis of a feature of the target in addition to the spread of the relative velocities, the feature of the target being estimated from the information about the target (This same fusion technique can also be used to track other types of objects—such as bicycles and shopping carts—and to track objects in front-view or side-view (0043)).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648